--------------------------------------------------------------------------------


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (Amendment) is entered into on July 30,
2017, in order to amend the Employment Agreement (Agreement) by and among Wendy
Maguire, and Eco Science Solutions, Inc., hereinafter, collectively referred to
as the "Parties" and entered into on June 21, 2017.


WHEREAS, this Amendment is effective June 21, 2017, and serves only to amend the
following Paragraph 3 in the Employment Agreement, which states as follows:


3. Compensation.
(a) During his period of employment hereunder, the Company shall pay Employee,
and Employee hereby agrees to accept, as compensation for all services rendered
hereunder and for Employee's covenants as provided for in Section 8 hereof, a
base salary at the annual rate of $120,000 (the "Salary"), provided that such
Base Salary may be supplemented as set forth in Subparagraph (b) below. The
Board shall review the Base Salary on an annual basis and may, but is not
required to, make upward adjustments from time to time.
(b) Employee shall also be entitled to purchase 1,250,000 of common stock in the
Company at a price of $2.00/share. Said options will vest over a 24 month
period.
WHEREAS, the Parties agree and hereby do authorize the elimination of the
above-referenced Paragraph 3(b), to the extent that the Parties do hereby agree
to eliminate the reference to the purchase of 1,250,000 Shares of Common Stock
at a price of $2.00 per share; said options will vest over a 24 months period.
This Amendment amends the provision of Paragraph 3(b) of the Employment
Agreement, wherein, the provision stating that the Employee shall have the
option to purchase 1,250,000 Shares of the Company's common stock at $2.00 per
share is eliminated. All other terms and conditions of the Employment Agreement
remain the same.
The undersigned, by signing below, do hereby acknowledge that they have
received, reviewed, understand and agree with the terms set forth in this
Amendment to the Employment Agreement.
ECO SCIENCE SOLUTIONS, INC.
 

         
By:
/s/Jeffrey Taylor    Date:  July 30, 2017   Jeffrey Taylor, CEO                
       

 

         
By:
/s/Wendy Maguire    Date:  July 30, 2017   Wendy Maguire                        

 